Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 30, 2022

                                      No. 04-22-00511-CV

                                       Richard L. PEREZ,
                                           Appellant

                                                v.

                                       CITIBANK, N.A.,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV00521
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

        Appellant’s brief was due to be filed by October 24, 2022. Neither the brief nor a motion
for extension of time has been filed. Appellant is therefore ORDERED to file, no later than
December 12, 2022, his brief and a written response reasonably explaining: (1) his failure to
timely file a brief, and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief. If appellant fails to timely file a brief and the written response by December
12, 2022, we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with
court order).


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court